Citation Nr: 1232643	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  02-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, as due to personal assault.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2001 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for posttraumatic stress disorder (PTSD), to include as due to personal assault.  The Board is aware that the Veteran initially sought service connection for PTSD, but the Board has rephrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault, in light of the other psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran's claim of entitlement to service connection for PTSD was originally denied in a rating decision dated November 2001 on the grounds that he did not have a corroborated stressor.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  The Veteran's claim was before the Board in November 2004 and remanded for additional evidentiary development.  The Veteran's claim was subsequently remanded in March 2007, April 2009, and May 2010 for non-compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  The Board finds that another remand is required in this case due in part to the RO's non-compliance.  Id.   

As noted above, the Veteran contends that he is entitled to service connection for PTSD, to include as due to personal assault.  During the pendency of the appeal, the Veteran has articulated the following claimed in-service stressful events:

* Serving as a member of a crash and rescue team at the Brunswick, Maine Naval Air Station (NAS).  Job duties included recovering body parts following an A4 Skyhawk accident.
* Serving in the Gulf of Tonkin off of the Vietnam coast from November 1965 to April 1966 during which time 20 of 23 aircraft were lost.
* Involvement in a near-miss death experience with a propeller almost hitting him in the head.
* Involvement in a near-miss death experience when he was caught in the wash from one of the propellers, went over the edge of an aircraft carrier, and landed in a safety net.
* Assaulted by a group of U.S. Marines in Yokosuka, Japan which necessitated a period of hospitalization for approximately one month after he urinated blood.  
* Responsibility for checking the aircraft of "Gary Stratton" who was later captured after ejecting from the aircraft and became a prisoner of war.  

See generally, July 2003 hearing transcript; April 2003 VA mental health treatment note.  Service personnel records reflected that the Veteran was stationed at Brunswick NAS from October 1963 to August 1965.  He was also aboard the U.S.S. Ticonderoga from October 1965 to May 1967 and was attached to the 192nd Attack Squadron.  His military occupational specialty was aviation structural mechanic-hydraulics.  He was also a firefighter assistant and his decorations included the National Defense Service Medal and the Vietnam Service Medal.  Additional personnel records showed that the Veteran was given non-judicial punishments for unauthorized absences in October 1966 and May 1967.  The Veteran was placed in correctional custody for a period of either 10 or 20 days and fined.        

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for an acquired psychiatric disorder, to include PTSD.  There is also no evidence of such within one year after discharge from service.  However, service treatment records reflected that the Veteran was hospitalized in Yokosuka, Japan on October 31, 1966 for symptoms including dark brown urine, aching pain in both flanks, terminal dysuria, chills, and anorexia.  The diagnosis was hematuria, cause undetermined.  The Veteran was discharged from the hospital on November 25, 1966 and returned to duty.  No references to an in-service assault as described by the Veteran were contained in this note, but its inclusion in the claims file suggests that there may be additional outstanding records pertaining to this incident.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency and request a complete copy of any and all records pertaining to this incident and the Veteran's subsequent period of hospitalization.   

Post-service VA records reflected treatment in the mental health clinic.  For instance, the Veteran indicated in January 2001 that he was recently involved in a work-related industrial accident in July 2000 which resulted in serious injury to his hand.  Following this incident, the Veteran reported increased intrusive thoughts from Vietnam.  According to the Veteran, he was he stationed at Brunswick NAS and attached to a crash and rescue division.  On the second day in crash and rescue, the Veteran stated that he had to recover the body of a pilot who crashed.  The Veteran recalled seeing body parts, including a chest and part of a foot, covered in maggots.  

While stationed aboard the U.S.S. Ticonderoga off of the coast of Vietnam, the Veteran indicated that he almost got hit with a propeller and, in a separate incident, was blown off the side of the aircraft carrier and landed in a net.  He also reported getting a Captain's Mast for disciplinary issues and going to the brig, where he was badly beaten there by U.S. Marines.  He was hospitalized in Japan because of his injuries, to include urinating blood.  The diagnosis was chronic PTSD related to his in-service experiences.  Depression, adjustment disorder with depressed mood, and prolonged, combat-related PTSD was diagnosed in a follow-up mental health treatment note dated that same month.  See also, February and March 2001 VA mental health treatment notes.  

The Veteran submitted a statement in support of his claim dated February 2001.  According to the Veteran, his participation in the crash and rescue assignment at Brunswick NAS occurred in Spring 1964, while the Veteran identified Winter 1966 as the date on which he was stationed aboard the U.S.S. Ticonderoga and experienced the near-miss death incidents described above.  See also, December 2001 statement (identifying Spring 1964 as the date on which he was assigned to the crash and rescue division as a firefighter, with responsibilities to include body/remains recovery).  

In an August 2001 statement, the Veteran's treating VA physician attributed the Veteran's PTSD, anxiety, and depression to his work-related industrial accident.  The Veteran also attributed his depression and anxiety in part to the 9/11 terrorist attacks.  See October 2001 VA treatment note.  In November 2002, the Veteran expressed the opinion that working on the deck of an aircraft carrier off of the coast of Vietnam for 20-hour shifts was akin to being in combat.  However, the RO subsequently determined that the Veteran had not engaged in combat with the enemy.  See memoranda dated January 2009 and May 2011.  

Additional correspondence of record reflects that Richard "Dick" Stratton was stationed aboard the U.S.S. Ticonderoga with the Veteran.  A history of LCDR Stratton's armed reconnaissance mission is included in the claims file.  LCDR Stratton ejected from his aircraft after experiencing a rough running engine and fire.  He suspected that debris was ingested into the engine after he fired rockets.  He was captured almost immediately and held as a prisoner of war for nearly six years.

Also included in the claims file is a command history for the U.S.S. Ticonderoga.  During the Winter 1965 deployment, it was noted that more than 10,000 combat sorties were conducted, with loss of 16 aircraft and only five pilots.  Subsequent combat tours, which included time spent in Japan and the Gulf of Tonkin, resulted in 11,650 combat sorties.  No additional loss of aircraft or pilots was recorded. 

In the Board's most recent May 2010 remand order, the RO was directed to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC).  Specifically, the RO was asked to provide a summary of the Veteran's claimed in-service stressors with a specific description of the Brunswick NAS stressor in the date range of March to May 1964.  If that date range was too broad for a single JSRRC information request, the RO was directed to make two separate requests (i.e., from March to April 1964 and from May to June 1964).  A copy of the Veteran's service personnel records showing service dates, duties, and units of assignments was to be provided to the JSRRC in conjunction with all information requests.  If the JSRRC was unable to provide the specific information requested, it was asked to direct the RO to any additional appropriate sources.  

The RO made the initial request to the JSRRC in September 2010.  In correspondence dated October 2010, it was noted that the Naval History and Heritage Command Operational Archives (NHHC) was the custodian for U.S. Navy unit histories.  However, it was noted that the NHHC did not maintain a 1964 command history for NAS Brunswick.  It was also noted that the NHHC was closed for a period of time between September 2010 and January 2011.  Accordingly, the JSRRC was unable to obtain an aircraft mishap report regarding an aircraft crash or command histories for NAS Brunswick.  Correspondence from the NHHC dated March 2011 indicated that it did not have any command histories or aircraft accident reports from NAS Brunswick for the period March to June 1964.  It is unclear from the NHHC response, however, whether it did not have the command histories and/or aircraft accident reports because they did not exist or because these records were located elsewhere.  Additionally, there is no indication that the RO asked the NHHC to identify the agency or department that could provide any information it could not provide.  Therefore, another remand is required to address this issue.  See Stegall, 11 Vet. App. at 270-71.   

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded such an examination and one must be requested on remand to determine the etiology of any currently diagnosed psychiatric disability and its relationship to service, if any.

The Veteran must also be provided with complete notice of the information and evidence needed to substantiate his service connection claim based on personal assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  Moreover, effective July 13, 2010, the regulations governing service connection for PTSD were amended.  See 38 C.F.R. § 3.304(f)(3).  The Veteran must be notified of the revised regulation.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from October 2006 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must advise the Veteran of the information and evidence needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD, based on personal assault.  Specifically, the Veteran must be advised that evidence from sources other than his service treatment records may corroborate his account of the claimed assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Additionally, the Veteran must be advised that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. The RO must also notify and provide the Veteran with the amended regulation with regard to PTSD.  See 38 C.F.R. § 3.304(f)(3).  

3.  The RO must contact the appropriate service department and/or Federal agency to attempt to obtain a complete copy of the Veteran's inpatient hospitalization records from Yokosuka, Japan during the period October 31, 1966 to November 25, 1966.  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The RO must contact the appropriate service department and/or Federal agency, including but not limited to the Naval Safety Center, to attempt to obtain a complete copy of the following:

(A)  Aviation safety reports, accident records, casualty reports, and/or any other document which could be used to verify the Veteran's claimed in-service stressors related to his participation on a crash and rescue team at Brunswick NAS.  According to the Veteran, he assisted in the recovery of body parts following an A4 Skyhawk accident and pilot death during the period October 1963 or March to June 1964.

(B)  Deck logs, safety reports, and/or any other document which could be used to verify the Veteran's claimed in service stressors related to his involvement in a near-miss death experience with a propeller almost hitting him in the head and/or involvement in a near-miss death experience when he was caught in the wash from one of the propellers, went over the edge of an aircraft carrier, and landed in a safety net.  Both incidents occurred while stationed aboard the U.S.S. Ticonderoga from October 1965 to May 1967.
If necessary, the RO must conduct several separate inquiries to cover the periods of time in question.  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  After the above development is completed, the RO must prepare a summary for the examiner of the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity, if any, if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  

6.  After the development in Step 5 is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file and all records on Virtual VA must be made available to the psychiatrist, and the psychiatrist must specify in the report that the claims file and Virtual VA records have been reviewed.  The psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The RO must specify for the psychiatrist the stressor or stressors that it has determined are established by the record.  Regardless of the RO's response, the psychiatrist must provide an opinion as to whether the record indicates that a personal assault occurred.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the psychiatrist must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether any such psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  If more than one psychiatric disorder is found, and manifestations of each separate psychiatric disorder cannot be distinguished, the examiner must so state.  Please note: The Veteran's presence on the flight deck of an air craft carrier is consistent with the circumstances of his service, particularly given his duties as an aviation structural mechanic-hydraulics.  In reaching the above conclusions, the examiner must comment on the significance, if any, of the Veteran's July 2000 work-related industrial accident and the 9/11 terrorist attacks.  See VA treating physician statement and treatment record dated August 2001.  

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


